Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendment filed on September 03, 2021 has been entered. Claims 1-10, 12-17 and 19-22 are pending in this application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cho et al. [US 20180366348 A1, hereafter Cho].
As per Claim 1, Cho teaches a substrate processing apparatus (See fig. 4) comprising: 
a processing chamber 100 providing a processing space for processing a substrate (Para 27 and 58); 
a substrate support 120 in the processing chamber and configured to support the substrate S loaded in the processing space; 
a blocking plate 160 in the processing chamber below the substrate support and configured to prevent supercritical fluid from being directly sprayed onto the substrate (Para 163); 
a first supply device (upper supply port 140_1) configured to supply supercritical fluid under a first condition to the processing chamber; 
a second supply device (lower supply port 140_2) configured to supply supercritical fluid under a second condition at a higher temperature than that of supercritical fluid under the first condition to the processing chamber (Para 32 and 49); 
a discharge device 150 configured to discharge supercritical fluid from the processing chamber; and 
a control device configured to control operations of the first supply device, the second supply device, and the discharge device (Para 37), 
wherein the control device is configured to direct the first supply device to supply supercritical fluid prior to the second supply device (Para 37, may selectively open and close the first to third rear supply lines 226_1, 226_2, and/or 226_3).
As per Claim 2, Cho teaches the substrate processing apparatus of claim 1, wherein a temperature is about 35° C. to about 70° C. and pressure is about 75 bar to about 90 bar under the first condition and a temperature is about 70° C. to about 120° C. and pressure is about 80 bar to about 150 bar under the second condition (Para 32).
As per Claim 4, Cho teaches the substrate processing apparatus of claim 1, wherein the first supply device comprises a first storage tank maintaining the supercritical fluid under the first condition and a first supply conduit connecting the first storage tank to the processing chamber, and wherein the second supply device comprises a second storage tank maintaining the supercritical fluid under the second condition and a second supply conduit connecting the second storage tank to the processing chamber (Para 68-71).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho as applied in claim 1 above, in view of DeYoung et al. [US 20040020518 A1, hereafter DeYoung].
As per Claim 3, Cho teaches the substrate processing apparatus of claim 1.
Cho further disclosed the first to third supercritical fluids 210_1, 210_2, and 210_3 may be exhausted from the process chamber 100, and the inner pressure of the process chamber 100 may become reduced below a critical pressure, which may liquefy the first to third supercritical fluids 210_1, 210_2, and 210_3. Gravity may cause the process chamber 100 to exhaust the liquefied supercritical fluid through the exhaust port 150 to the outside (Para 62).
Cho does not explicitly teach wherein the discharge device comprises: an exhaust pump configured to forcibly discharge fluid in an internal space of the processing chamber and a first discharge conduit connected to the exhaust pump; and a second discharge conduit configured to allow fluid in the internal space of the processing chamber to be voluntarily discharged from the processing chamber.
DeYoung teaches a draining system 26 is preferably connected to the vessel 21 for draining whatever composition is contained therein. The draining system may itself comprise appropriate pumps, valves, compressors and the like (some of which components may be serve multiple functions in conjunction with supply elements described above), may include a still for distilling and optionally recycling ingredients such as carbon dioxide, and may include suitable piping, valves, etc. (See fig. 64).
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate the discharge device as claimed in order to facilitate the removal of the fluid more effectively.

Claim(s) 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho as applied in claim 1 above, in view of Kim et al. [US 20130025155 A1, hereafter Kim].
As per Claim 5, Cho teaches the substrate processing apparatus of claim 1.
Cho does not explicitly teach a preprocessing device configured to preprocess the processing chamber.
Kim teaches the second process chamber 4000 may include a housing 4100, a door 4130, pressing members 4800, a support member 4300, a heating member 4400, supply port 4500, a shield member 4600, and an exhaust port 4700 (See fig. 7 and 8, Para 116).
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate the preprocessing chamber as claimed in order to improve the quality of circuit patterns.
As per Claim 6, Cho in view of Kim teaches the substrate processing apparatus of claim 5.
Cho in view of Kim does not explicitly teach wherein the processing chamber comprises an inlet through which a substrate is loaded, and wherein the preprocessing device comprises: a preprocessing arm extending into the processing chamber through the inlet; and a heater or a light irradiation device at an end of the preprocessing arm.
However the prior art to Kim further disclosed the controller may control the heating member 4400 to adjust the inside temperature of the housing 4100 (See fig. 8, Para 139).
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate the heating element as claimed in order to improve the result of substrate treatment in the processing chamber.
As per Claim 7, Cho teaches the substrate processing apparatus of claim 5.
Kim further disclosed wherein the preprocessing device is configured to supply supercritical fluid under a third condition to the processing chamber through a preprocessing conduit, and wherein a temperature and pressure of the third condition are higher than those of the first condition (Para 138).
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate the preprocessing chamber as claimed in order to improve the quality of circuit patterns.

Claim(s) 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho as applied in claim 1 above, in view of Jacobson et al.[ US 20050191865 A1, hereafter Jacobson].
As per Claims 8-10, Cho teaches the substrate processing apparatus of claim 1.
Cho does not explicitly teach wherein the control device is configured to perform a cycle of pressurizing and depressurizing the processing chamber 2 to 15 times.
Jacobson teaches the process chamber 208 can be cycled through a plurality of decompression and compression cycles. The pressure can be cycled between a first pressure P.sub.3 and a second pressure P.sub.4 one or more times. In alternative embodiments, the first pressure P.sub.3 and the second pressure P.sub.4 can vary. In one embodiment, the pressure can be lowered by venting through the exhaust control system 260. For example, this can be accomplished by lowering the pressure to below approximately 1,500 psi and raising the pressure to above approximately 2,500 psi. The pressure can be increased by using the high-pressure fluid supply system 240 and/or the pressure control system 250 to provide additional high-pressure fluid (See fig. 3, Para 83).
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate the preprocessing chamber as claimed in order to facilitate the processing.

Claim(s) 12-17 and 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacobson in view of Cho.
As per Claim 12, Jacobson teaches a semiconductor manufacturing equipment comprising: 
a transfer device configured to transfer a substrate between chamber modules configured to perform a unit process (Para 136); 
a first chamber module configured to coat photoresist on a surface of the substrate (Para 3 and 6); 
at least one second chamber module configured to bake the photoresist on the substrate (Para 48); 
a third chamber module configured to irradiate extreme ultraviolet (EUV) light onto the photoresist on the substrate using a photo mask to expose the photoresist (Para 7, wherein extreme ultraviolet light is commonly used in the art); 
a fourth chamber module configured to provide developer onto a surface of the exposed photoresist (Para 7).
Jacobson further disclosed A method of displacing a supercritical fluid from a pressure vessel (e.g., in a microelectronic manufacturing process); and liquid and supercritical CO.sub.2-based cleaning and drying processes have been proposed in the manufacturing of microelectronic substrates (See fig. 4, Para 88).
Jacobson does not explicitly teach a fifth chamber module configured to receive the substrate from the fourth chamber module and to sequentially supply supercritical fluid at a first temperature and supercritical fluid at a second temperature different from the first temperature to the substrate.
Cho teaches a first reservoir that is configured to store a first supercritical fluid at a second temperature that is less than the first temperature, a second reservoir that is configured to store a second supercritical fluid at a third temperature that is greater than the first temperature, and a supply unit connected between the chamber and the first reservoir and/or second reservoir. The supply unit is configured to supply the chamber with the first supercritical fluid and second supercritical fluid (Para 9-11).
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate the chamber module as claimed in order to effectively clean the substrate under processing.
 As per Claim 13, Jacobson in view of Cho teaches the semiconductor manufacturing equipment of claim 12.
Jacobson further disclosed wherein the developer is acetate-based solvent and the supercritical fluid is carbon dioxide (CO.sub.2) (Para 9).
As per Claim 14, Jacobson in view of Cho teaches the semiconductor manufacturing equipment of claim 12.
Cho further disclosed wherein the fifth chamber module comprises: a processing chamber; 
a first supply device configured to supply supercritical fluid under a first condition to the processing chamber; 
a second supply device configured to supply supercritical fluid under a second condition to the processing chamber; and 
a control device configured to control operations of the first supply device and the second supply device, 
wherein the first condition comprises the first temperature, 
wherein the second condition comprises the second temperature, and 
wherein the second temperature is higher than the first temperature (Para 37).
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate the chamber module as claimed in order to effectively clean the substrate under processing.
As per Claims 15-19, Jacobson in view of Cho teaches the semiconductor manufacturing equipment of claim 14.
Jacobson further disclosed wherein the control device is configured to perform a cycle of pressurizing and depressurizing the processing chamber 2 to 15 times (See fig. 3, Para 83-87).
As per Claim 20, Jacobson teaches wherein the control device is configured to perform a cycle of pressurizing and depressurizing the processing chamber 2 to 15 times; wherein the process chamber 208 can be cycled through a plurality of decompression and compression cycles. The pressure can be cycled between a first pressure P.sub.3 and a second pressure P.sub.4 one or more times. In alternative embodiments, the first pressure P.sub.3 and the second pressure P.sub.4 can vary. In one embodiment, the pressure can be lowered by venting through the exhaust control system 260. For example, this can be accomplished by lowering the pressure to below approximately 1,500 psi and raising the pressure to above approximately 2,500 psi. The pressure can be increased by using the high-pressure fluid supply system 240 and/or the pressure control system 250 to provide additional high-pressure fluid (See fig. 3, Para 83).
Cho teaches a substrate processing apparatus (See fig. 4) comprising: 
a processing chamber 100 configured to accommodate a semiconductor substrate including a photoresist layer exposed to extreme ultraviolet (EUV) light and developer for developing the photoresist layer (Para 27), 
a first supply device 140_1 configured to supply supercritical fluid at a temperature of about 35° C. to about 70° C. and a pressure of about 75 bar to about 90 bar to the processing chamber; 
a second supply device 140_2 configured to supply supercritical fluid at a temperature of about 70° C. to about 120° C. and a pressure of about 80 bar to about 150 bar to the processing chamber; 
a discharge device 242 configured to discharge the supercritical fluid from the processing chamber; 
a control device configured to control operations of the first supply device, the second supply device, and the discharge device (Para 37); and 
a preprocessing device configured to preprocess the processing chamber (Para 32 and 49).
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate the chamber as claimed in order to facilitate the desired processing of the substrate.
As per Claim 21, Cho in view of Jacobson teaches the substrate processing apparatus of claim 20.
Cho further disclosed wherein the control device is configured to supply supercritical fluid from the second supply device to the processing chamber for the pressurizing and to discharge supercritical fluid in the processing chamber through the discharge device for the depressurizing (Para 32 and 49).
As per Claim 22, Cho in view of Jacobson teaches the substrate processing apparatus of claim 21.
Cho further disclosed wherein the discharge device comprises: 
an exhaust pump configured to forcibly discharge a gas in an internal space of the processing chamber and a first discharge conduit connected to the exhaust pump; and 
a second discharge conduit configured to passively discharge a gas in the internal space of the processing chamber, and 
wherein the control device is configured to discharge supercritical fluid in the processing chamber through the first discharge conduit and the second discharge conduit after terminating the cycle (Cho Para 62).
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate the preprocessing chamber as claimed in order to facilitate the processing.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MESFIN ASFAW whose telephone number is (571)270-5247. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MESFIN T ASFAW/           Primary Examiner, Art Unit 2882